Citation Nr: 0007920	
Decision Date: 03/23/00    Archive Date: 03/28/00

DOCKET NO.  95-06 179	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to a permanent and total rating for pension 
purposes.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Alberto H. Zapata, Counsel


INTRODUCTION

The veteran served on active duty from October 1967 to 
October 1970.

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Louisville, Kentucky.  
When the case was before the Board in October 1997 on the 
issues of entitlement to service connection for post-
traumatic stress disorder (PTSD) and a permanent and total 
rating for pension purposes, it was remanded to the RO for 
further development.  The case was returned to the Board in 
November 1999.

REMAND

In a March 1999 rating decision, service connection was 
granted for PTSD, and the disability was evaluated as 10 
percent disabling.  In April 1999, the veteran filed a notice 
of disagreement with the assignment of a 10 percent 
evaluation for the disability.  In October 1999, the 
representative submitted written argument in support of the 
veteran's appeal and specifically argued that a higher 
evaluation is warranted for the veteran's PTSD.  Thereafter, 
the issue of entitlement to a rating in excess of 10 percent 
was certified as an issue on appeal.  

Notwithstanding the foregoing, the record does not reflect 
that the veteran has been provided a statement of the case on 
the issue of entitlement to a rating in excess of 10 percent 
for PTSD or that he has been informed of the requirements to 
perfect an appeal with respect to this issue.  These 
procedural actions should be done before the Board decides 
the veteran's claim for a permanent and total rating for 
pension purposes since the evaluation of the veteran's PTSD 
is for consideration in the determination of whether he is 
permanently and totally disabled for pension purposes.  

In its October 1997 remand, the Board directed the RO to 
obtain the veteran's Social Security Administration (SSA) 
records, including any records upon which a decision on 
benefits was made.  Although the RO noted in the March 1999 
supplemental statement of the case that the veteran was not 
in receipt of SSA disability benefits, in April 1999 the 
veteran provided the RO with a copy of an SSA decision 
awarding him disability benefits.  The record reflects that 
the RO did not thereafter request a copy of the record upon 
which the veteran's award of disability benefits was based.

The Board further notes that the most recent VA orthopedic 
examination of the veteran was performed in February 1998.  
The examination report does not include an adequate 
assessment of the functional impairment due to the veteran's 
spinal disorders.  See DeLuca v. Brown, 8 Vet. App. 202 
(1995).  Moreover, the veteran's non-spinal orthopedic 
disabilities listed in the Board's October 1997 remand were 
not addressed in the February 1998 examination.  

In light of these circumstances, the case is REMANDED to the 
RO for the following actions:

1.  The RO should contact the veteran and 
request that he provide the names, 
addresses and approximate dates of 
treatment for all VA and non-VA health 
care providers who may possess additional 
records pertinent to his pending claims.  
With any necessary authorization from the 
veteran, the RO should attempt to obtain 
copies of pertinent treatment records 
identified by the veteran which are not 
currently of record and associate them 
with the claims files.  

2.  The RO should contact the SSA and 
obtain a copy of the record upon which 
their March 1999 decision granting the 
veteran disability benefits was based.  
All records obtained should be associated 
with the claims files.

3.  Then, the RO should provide the 
veteran with a VA psychiatric examination 
for the purpose of determining the extent 
of impairment from the veteran's service-
connected PTSD and the extent of 
impairment from any other currently 
present psychiatric disorders.  Any 
indicated studies should be performed.  
With respect to each of the psychiatric 
symptoms listed in the current criteria 
for evaluating mental disorders, the 
examiner should indicate whether such 
symptom is a symptom of the veteran's 
service-connected PTSD or any other 
psychiatric disorder present.  To the 
extent possible, the manifestations of 
the veteran's PTSD should be 
distinguished from those of any other 
psychiatric disorder present.  The 
examiner should provide a global 
assessment of functioning score based on 
the veteran's PTSD with an explanation of 
the significance of the score assigned.  
The examiner should also provide an 
opinion concerning the degree of social 
and industrial impairment resulting from 
the PTSD, to include whether it renders 
the veteran unemployable.  In addition, 
the examiner should provide a global 
assessment of functioning score and an 
opinion concerning the degree of social 
and industrial impairment based upon the 
combined impairment from all psychiatric 
disorders present.  The rationale for all 
opinions expressed should also be 
provided.  The claims files, including a 
copy of this remand, must be made 
available to and reviewed by the 
examiner.

4.  The RO should arrange for a 
examination of the veteran by a physician 
with appropriate expertise to determine 
the current severity of all pulmonary 
disorders present.  All necessary tests 
and studies, including pulmonary function 
tests, should be accomplished, and all 
clinical manifestations should be 
reported in detail.  The examiner should 
articulate the results of the pulmonary 
function tests in accord with the 
applicable regulatory criteria. 

The examiner should provide an opinion 
concerning the effect of the veteran's 
pulmonary disorder(s) on his ability to 
maintain substantially gainful 
employment.  The rationale for all 
opinions expressed should also be 
provided.  The claims files, including a 
copy of this remand, must be made 
available to and reviewed by the 
examiner.

5.  The RO should arrange for the veteran 
to undergo a VA orthopedic examination by 
a physician with appropriate expertise to 
determine the current severity of all 
currently present orthopedic disorders.  
All indicated studies, including X-rays, 
should be performed.  Tests of joint 
motion against varying resistance should 
be performed.  The extent of any 
incoordination, weakened movement and 
excess fatigability on use should be 
described.  The physician should be 
requested to identify any objective 
evidence of pain or functional loss due 
to pain.  In reporting the results of 
range of motion testing, the specific 
excursions of motion accompanied by pain, 
if any, should be identified.  In 
addition, the examiner should be 
requested to assess the extent of any 
pain.  The physician should also express 
an opinion concerning whether there would 
be additional limits on functional 
ability on repeated use or during flare-
ups (if the veteran describes flare-ups), 
and, if feasible, express this in terms 
of additional degrees of limitation of 
motion on repeated use or during flare-
ups.  If this is not feasible, the 
physician should so state. The examiner 
should provide an opinion concerning the 
effect of the veteran's orthopedic 
disabilities on his ability to maintain 
substantially gainful employment.  The 
rationale for all opinions expressed 
should also be provided.  The claims 
files, including a copy of this remand, 
must be made available to and reviewed by 
the examiner.

6.  The RO should arrange for the veteran 
to undergo a VA general medical 
examination by a physician to determine 
the nature and extent of any other 
currently present disorders.  Any 
indicated studies should be performed, 
and all current manifestations of the 
diagnosed disorders should be identified.  
In addition, the examiner should provide 
an opinion concerning the impact of the 
veteran's disorders on his ability to 
maintain substantially gainful 
employment.  The rationale for all 
opinions expressed should be provided.  
The claims files, including a copy of 
this remand, must be made available to 
and reviewed by the examiner.  

7.  Thereafter, the RO should review the 
claims files and             ensure that 
all development actions, including the 
requested examinations and opinions, have 
been conducted and completed in full.  
Then, the RO should undertake any other 
indicated development. 

8.  Then the RO should readjudicate the 
veteran's claims for a rating in excess 
of 10 percent for PTSD and for a 
permanent and total rating for pension 
purposes.  In readjudicating the claim 
for a permanent and total disability 
rating for pension purposes, current 
ratings should be assigned for each of 
the veteran's disabilities under the 
Rating Schedule.  Roberts v. Derwinski, 
2 Vet. App. 387 (1992).  With respect to 
readjudication of the veteran's non-
service-connected respiratory disability 
rating, the RO should again consider the 
rating criteria effective prior to and 
after October 7, 1996, applying 
whichever criteria are more favorable to 
the veteran.  Karnas v. Derwinski, 1 
Vet.App. 308, 313 (1991). 

The evaluations assigned for the 
veteran's disabilities that can be 
considered for pension purposes should be 
combined under the combined ratings table 
of the Rating Schedule.  38 C.F.R. § 4.25 
(1999).  The RO should then consider 
whether the veteran is unemployable under 
what the Court of Appeals for Veterans 
Claims has referred to as the "average 
person" test provided under 38 U.S.C.A. 
§ 1502(a)(1) (West 1991) and 38 C.F.R. § 
4.15 (1999).  Talley v. Derwinski, 2 Vet. 
App. 282 (1992).

If it is determined that the veteran does 
not meet the percentage requirements 
under 38 C.F.R. § 4.16, the RO should 
again consider whether the veteran 
nevertheless meets the criteria for a 
determination of "unemployability" under 
38 C.F.R. § 3.321(b)(2) (1999). 

9.  If the benefits sought on appeal, 
including a rating in excess of 10 
percent for PTSD, are not granted to the 
veteran's satisfaction, the RO should 
issue a supplemental statement of the 
case and inform the veteran of the 
requirements to perfect an appeal with 
respect to the PTSD issue if it remains 
at issue.  The supplemental statement of 
the case should contain an explanation 
of the RO's latest deliberations under 
all of the foregoing criteria of the 
"average person" and 
"unemployability" standards.  The 
supplemental statement of the case 
should contain the criteria of the 
Rating Schedule under which each of the 
veteran's ratable disabilities has been 
evaluated, if not previously provided.  
The veteran should be afforded an 
appropriate opportunity to respond.

Thereafter, the case should be returned to the Board, if 
otherwise in order.  All issues properly in appellate status 
should be returned to the Board at the same time.  By this 
REMAND, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until he is otherwise notified by the RO.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been 

remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



		
	SHANE A. DURKIN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims. This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal. 38 C.F.R. 
§ 20.1100(b) (1999).

